Name: Commission Regulation (EC) No 455/97 of 10 March 1997 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreement between the Community and the Republic of Slovenia
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  European construction;  processed agricultural produce;  Europe
 Date Published: nan

 11 . 3 . 97 EN Official Journal of the European Communities No L 69/7 COMMISSION REGULATION (EC) No 455/97 of 10 March 1997 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreement between the Community and the Republic of Slovenia reduced duty rate should be applied consistently to all imports of the products in question in all the Member States until the fixed amounts are exhausted; whereas the necessary measures should be taken to ensure efficient Community administration of those fixed amounts and, because of the risk of speculation in particular, access by importers to the said scheme should be subject to compli ­ ance with specific conditions; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 410/97 of 24 February 1997 on certain procedures for applying the Interim Agreement on Trade and Trade-Related Measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part ('), and in particular Article 1 thereof, Whereas an Interim Agreement on trade and accom ­ panying measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part, hereinafter referred to as 'the Agreement', signed in Brussels on 11 November 1996 (2), provides that, pending the entry into force of the Europe Agreement, the provisions of the latter Agreement as regards trade and accompanying measures are to enter into force, and whereas those provi ­ sions are to apply temporarily from 1 January 1997; Whereas Regulation (EC) No 410/97 introduces arrange ­ ments for reducing import duties on certain products including milk and milk products; whereas detailed rules of application should be adopted with a view to adminis ­ tering the arrangements concerned; whereas those detailed rules are either supplementary to or derogate from, Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 2402/96 (4); Whereas, in order to ensure proper administration of imports, a security should be required for applications for import licences and certain conditions should be laid down as regards applications for licences; whereas the fixed amounts should be staggered over the year and the procedure for awarding licences as well as their term of validity should be specified; Whereas continuous access to the said fixed amounts should be ensured for all Community importers and the Article 1 Within the framework of Article 15 (2) of the Agreement with Slovenia all imports into the Community of milk products falling within the CN codes listed in Annex I hereto shall be subject to the presentation of import licences issued and applied for under the terms set out herein . The quantities of products to which these arrangements apply and the rate of reduction in the duty shall be those listed in Annex I hereto. Article 2 From 1 January 1997 (with the exception of cheese falling within CN code 0406 90), the quantities referred to in Annex I shall be staggered over the year as follows :  25 % in the period 1 January to 31 March,  25 % in the period 1 April to 30 June,  25 % in the period 1 July to 30 September,  25 % in the period 1 October to 31 December. From 1 January 1997 the quantities referred to in Annex I in respect of cheeses falling within CN code 0406 90 shall be staggered over the year as follows:  50 % in the period 1 January to 30 June,  50% in the period 1 July to 31 December. (') OJ No L 62, 4 . 3 . 1997, p. 5 . (2) OJ No L 344, 31 . 12 . 1996, p. 3 . 3 OJ No L 331 , 2. 12. 1988 , p. 1 . (4) OJ No L 327, 18 . 12 . 1996, p. 14. No L 69/8 PENI Official Journal of the European Communities 11 . 3 . 97  ReduÃ §Ã £o da taxa de direito aduaneiro prevista no Regulamento (CE) n ? 455/97  VÃ ¤hennetty tullimaksu asetuksen (EY) N:o 455/97 mukaisesti  NedsÃ ¤ttning av tullsatsen enligt fÃ ¶rordning (EG) nr 455/97. Article 3 For the purpose of the import arrangements referred to in Article 1 the following provisions shall apply: (a) at the time applications are submitted, applicants for import licences must prove to the satisfaction of the competent authorities of the Member States concerned that they have been trading in milk or milk products for at least the last twelve months . However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this scheme; (b) licence applications may relate to only one of the CN codes listed in Annex I hereto . Licence applications must relate to at least ten tonnes and to a maximum of 25 % of the quantity available for the product concerned for the period as specified in Article 2, for which the application for a licence is lodged; (c) section 8 of licence applications and licences shall show the country of origin; licences shall carry with them an obligation to import from the country indi ­ cated; (d) section 20 of licence applications and licences shall show one of the following:  Reglamento (CE) n ° 455/97  Forordning (EF) nr. 455/97  Verordnung (EG) Nr. 455/97  Kavoviajiog (EK) apiS. 455/97  Regulation (EC) No 455/97  Reglement (CE) n ° 455/97  Regolamento (CE) n . 455/97  Verordening (EG) nr. 455/97  Regulamento (CE) n ? 455/97  Asetus (EY) N:o 455/97  Forordning (EG) nr 455/97; (e) section 24 of licences should show one of the fol ­ lowing: Article 4 1 . Licence applications may be lodged only during the first ten days of each period as specified in Article 2 . However, for the quantities available for the first two periods in 1997 referred to in the first subparagraph of Article 2 and for the quantities of cheeses falling within CN code 0406 90 available for the first period in 1997 referred to in the second subparagraph of Article 2, licence applications may be submitted only during the first ten days of April 1997. 2 . Licence applications shall only be admissible where the applicant declares in writing that he has not submitted, and undertakes not to submit, any other appli ­ cations in respect of the current period concerning the same product by code in the Member State in which his application is lodged or in other Member States; where the same interested party submits more than one applica ­ tion relating to the same product, all applications from that person shall be inadmissible . 3 . The Member States shall notify the Commission, on the third working day following the end of the applica ­ tion submission period, of applications lodged for each of the products listed in Annex I. Such notification shall comprise the list of applicants and the quantities applied for by CN code . All notifications, including notifications of nil applications, shall be made by telex or fax on the working day stipulated, in accordance with the models set out in Annex II hereto where no application is made and with the models set out in Annexes II and III where applications have been made . 4 . The Commission shall decide as soon as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available in respect of each CN code, the Commission shall fix a single percen ­ tage reduction in the quantities applied for. If the quan ­ tity obtained by applying that percentage is deemed insuf ­ ficient by the applicant, he may refrain from using the licence . In that case he shall notify the competent author ­ ity of this decision within three working days following publication of the decision referred to in the previous subparagraph . The competent authority shall inform the Commission forthwith of this notification . Where the overall quantity for which applications have been submitted is less than the quantity available in respect of each CN code , the Commission shall calculate the quantity remaining which shall be added to the quan ­ tity available in respect of the following period .  ReducciÃ ³n del derecho de aduana establecida en el Reglamento (CE) n ° 455/97  NedsÃ ¦ttelse af toldsatsen , jf . forordning (EF) nr. 455/97  ZollermÃ ¤Ã igung gemÃ ¤Ã  der Verordnung (EG) Nr. 455/97  Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ±ÃÃ ¿ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 455/97  Duty rate reduced in accordance with Regulation (EC) No 455/97  RÃ ©duction du taux de droit de douane prevue par le rÃ ¨glement (CE) n0 455/97  Riduzione del dazio doganale a norma del regola ­ mento (CE) n . 455/97  Douanerecht verlaagd overeenkomstig Verordening (EG) nr. 455/97 11 . 3 . 97 EN Official Journal of the European Communities No L 69/9 5 . The licences shall be issued as soon as possible after the Commission has taken its decision . Article 7 Without prejudice to this Regulation , Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that indicated in sections 17 and 18 of the import licence . The figure '0 ' shall be entered to that effect in section 19 of the said licence . Article 8 The products shall be placed in free circulation on presentation of an EUR 1 certification issued by the exporting company in accordance with Protocol 4 annexed to the Interim Agreement. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88 , import licences shall be valid for 60 days from the date of actual issue . However, licences shall not be valid after 31 December of the year in which they are issued. Import licences issued pursuant to this Regulation shall not be transferable . Article 6 A security of ECU 36 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 March 1997. For the Commission Franz FISCHLER Member of the Commission No L 69/ 10 EN Official Journal of the European Communities 11 . 3 . 97 ANNEX I PRODUCTS ORIGINATING IN SLOVENIA 80 % reduction in rate of customs duty (tonnes) CN code Description of goods 1997 1998 1999 2000 2001 2002 0402 0402 10 0402 21 Skimmed-milk powder Milk powder 1 000 1 100 1 200 1 300 1 400 1 500 0403 10 Yoghurts 500 550 600 650 700 750 0406 90 Other cheeses 300 330 360 390 420 450 11 . 3 . 97 EN Official Journal of the European Communities No L 69/11 ANNEX II Application of Regulation (EC) No 455/97 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/ 1  MILK AND MILK PRODUCTS REQUESTS FOR IMPORT LICENCES AT REDUCED DUTY RATE ... QUARTER 199 Date : Member State : Commission Regulation (EC) No . ../97 Sender: Contact: Telephone No: Telefax No: Number of pages : Order No of requests : Total quantity requested (in tonnes): No L 69/ 12 EN Official Journal of the European Communities 11 . 3 . 97 ANNEX III Application of Regulation (EC) No 455/97 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/ 1  MILK AND MILK PRODUCTS REQUESTS FOR IMPORT LICENCES AT REDUCED DUTY RATE . . QUARTER 199 Order No: Member State : CN code No Declarer (Name and address) Quantity(tonnes) Total tonnes , order No